The opinion of the court was delivered by
Redfield, J.
The respondent is prosecuted under the 18th sec. ch. 94, Gen. Sts., for becoming a manufacturer of intoxicating liquor. The evidence proved that he manufactured six or seven barrels of cider-brandy.
I. It is claimed that the complaint is insufficient in not alleging that the liquor was intended for sale in violation of law. This form of complaint is prescribed by statute, and has often been held sufficient.
II. The respondent insists that the organic laws of the state, and the constitution of the United States, protect him in the man*496ufacture of cider-brandy for his own use, or for sale in accordance with law. But the statute forbids the manufacture of distilled intoxicating liquors ; and we are not aware that the statute is in conflict with any provision of the constitution. The general features of this law were very fully discussed in State v. Prescott, 27 Vt. 194, and Lincoln v. Smith et al. Ib. 328, Redfield, Ch. J. dissenting, not on the ground that the legislature had not the constitutional power to declare intoxicating liquor an outlaw, and to exterminate it as a common enemy of the people ; but the dissenting opinion is founded solely on the provision of the act of 1832, allowing property to be confiscated without proof; and the act was amended in- those respects, while these cases were pending in court.
Cases arising under these state enactments against intoxicating liquors, have been fully discussed in the United States supreme court, and the reasoning of the court somewhat fully canvassed by Bennett, J., in the case Lincoln v. Smith et al., supra. And the power of the legislature of a state to prohibit the manufacture and sale of intoxicating liquor, is generally conceded. Most of the arguments have their bearing upon the wisdom and propriety of the law rather than its legal validity; and of these reasons and arguments, we have no cognizance and no opinion.
The respondent takes nothing by his exceptions.